  Case 18-16416       Doc 51    Filed 09/16/19 Entered 09/16/19 13:07:26           Desc Main
                                  Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                           CASE NO. 18-16416

Excell Brown, Jr.;                               CHAPTER 13

Debtor(s).                                       JUDGE Jacqueline P. Cox

                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on September 23, 2019 at 9:00 am, or soon thereafter as
counsel may be heard, I shall appear before the Honorable Jacqueline P. Cox or any judge sitting
in his/her stead, in the courtroom usually occupied by him/her in Room 680 at 219 South Dearborn
Street, Chicago, IL 60604, and move to present the attached motion.
                                                      /s/ Nisha B. Parikh
                                                     Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                 CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2019 a true and correct copy of the foregoing NOTICE OF
MOTION was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

         David M Siegel, Debtor’s Counsel
         Tom Vaughn, Trustee
         Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

         Excell Brown, Jr., 7518 S. Ridgeland, Chicago, IL 60649
         Marva Brown-Jackson, 7606 S Paxton Ave, Chicago, IL 60649
         William Jackson, 7518 South Ridgeland Avenue, Chicago, Illinois 60649


                                                     /s/ Veronica Gerardo
     Case 18-16416      Doc 51     Filed 09/16/19 Entered 09/16/19 13:07:26           Desc Main
                                     Document     Page 2 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                              CASE NO. 18-16416

Excell Brown, Jr.;                                  CHAPTER 13

Debtor(s).                                          JUDGE Jacqueline P. Cox


                            MOTION FOR AMENDED AGREED ORDER

         Now comes Specialized Loan Servicing, LLC, secured creditor herein, by and through its
attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, and moves to amend the Agreed
Order Conditioning the Stay & Co-Debtor Stay entered August 14, 2019 as docket #49, and in
support thereof respectfully states as follows

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 13 on June 8, 2018. The Chapter 13 Plan
         was confirmed on October 22, 2018.

5.       Specialized Loan Servicing, LLC holds a mortgage secured by a lien on debtor's real estate
         commonly known as 7518 South Ridgeland Avenue, Chicago, Illinois 60649.

6.       That on June 25, 2019, Movant filed a Motion for Relief from the Automatic Stay and
         Relief from the Co-debtor Stay or, in the Alternative, to Dismiss the Case, alleging a post-
         petition default in monthly payments.


7.       On August 13, 2018, an Agreed Order Conditioning the Automatic Stay and Co-debtor
         Stay was signed by this Honorable Court and entered as Docket #49.
     Case 18-16416            Doc 51         Filed 09/16/19 Entered 09/16/19 13:07:26        Desc Main
                                               Document     Page 3 of 3


8.        Due to an oversight, the Order incorrectly listed when stipulated payments were to begin.


          WHEREFORE, Movant prays for this Court to replace the Agreed Order entered on
          August 14, 2019 as Docket #49 with the attached proposed Agreed Order.




                                                           Specialized Loan Servicing, LLC


                                                           /s/ Nisha B. Parikh




Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B19060037
This law firm is deemed to be a debt collector.
